Exhibit 10.1(B)

SECOND AMENDMENT

To The

RE-ESTABLISHED RETIREMENT PLAN FOR SALARIED EMPLOYEES OF

KEWAUNEE SCIENTIFIC CORPORATION

(As Amended and Restated Effective as of May 1, 2007)

THIS AMENDMENT, made and executed by Kewaunee Scientific Corporation (the
“Company”):

W I T N E S S E T H

WHEREAS, the Company maintains the Re-Established Retirement Plan for Salaried
Employees of Kewaunee Scientific Corporation (the “Plan”), which was most
recently amended and restated in its entirety by an instrument effective as of
May 1, 2007; and

WHEREAS, pursuant to Section 12.2 of the Plan, the Company reserved the right to
amend the Plan, from time to time, in its discretion as long as such amendment
does not cause assets of the Trust Fund to be diverted or used for purposes
other than the exclusive benefit of participants, to favor highly compensated
employees or to amend the Plan in a manner which would reduce accrued benefits
in violation of Section 411(d)(6) of the Code; and

WHEREAS, in accordance with Section 12.2 of the Plan, the Board of Directors of
the Company has found desirable to make certain changes in order to satisfy the
requirements of the Pension Protection Act of 2006 and the Heroes Earnings
Assistance and Relief Tax Act of 2008, but to continue otherwise to operate the
Plan according to its terms and to maintain the Plan in accordance with all
applicable laws.

NOW THEREFORE, pursuant to the authority reserved to the Company under
Section 12.2 of the Plan, the Plan be and hereby is amended as set forth below
effective as provided herein.

1. Effective April 6, 2007, Section 2.33(a) of the Plan is amended to read as
follows:

(a) Except as provided in paragraph (b), any order (including a judgment, a
decree or an approval of a property settlement agreement entered by any court)
which the Committee determines (i) is made pursuant to any state domestic
relations law (including a community property law), (ii) relates to the
provision of child support, alimony payments or marital property rights of a
spouse, former spouse, child or other dependent of a Participant or other person
deemed financially dependent on a Participant (an “Alternate Payee”),
(iii) creates or recognizes the existence of an Alternate Payee’s right, or
assigns to an Alternate Payee the right, to receive all or a portion of the
benefits payable to a Participant under the Plan, and (iv) clearly specifies
(A) the name and last known mailing address of the Participant and the name and
last known mailing address of the Alternate Payee covered by the order, (B) the
amount or percentage of the Participant’s benefits to be paid by the Plan to
each Alternate Payee, or the manner in which such amount or percentage is to be
determined, (C) the number of payments or period to which such order applies,
and (D) the employee benefit



--------------------------------------------------------------------------------

plan to which such order applies. An order that otherwise satisfies the
foregoing requirements will not fail to be a Qualified Domestic Relations Order
solely because the order is issued after or revises another order or Qualified
Domestic Relations Order, or because of the time when the order is issued,
including after the Participant’s annuity starting date or death.

2. Effective May 1, 2007, Section 5.7 is added to the Plan to read as follows:

5.7 Military Service. The survivors of a Participant who dies on or after May 1,
2007 while performing qualified military service shall be entitled to any
additional benefit that is provided under the Plan had the Participant resumed
and then terminated employment on account of his death, but only to the extent
required by Section 401(a)(37) of the Code.

3. Effective May 1, 2008, Section 7.1(a) of the Plan as amended to read as
follows:

(a) A Participant who is eligible for a Normal Retirement Pension under
Section 5.1 or an Early Retirement Pension under Section 5.2 and who has a
Spouse (as defined in paragraph (i) below) shall receive his Pension in the form
of a Qualified Joint and Survivor Pension, unless the Participant elects
otherwise in writing in accordance with the provisions of Section 7.4. The
Participant’s Qualified Joint and Survivor Pension shall be paid in accordance
with subparagraph (i), (ii) or (iii) below, as elected by the Participant;
provided, however, that if no such election is made by the Participant his
Qualified Joint and Survivor Pension shall be paid in accordance with
subparagraph (iii) below.

 

  (i) 100% Qualified Joint and Survivor Pension. A Participant shall receive a
reduced Pension during his lifetime and, upon his death, 100% of such reduced
Pension shall be paid to the Participant’s Spouse, if surviving, for the
remainder of the Spouse’s lifetime.

 

  (ii) 75% Qualified Joint and Survivor Pension. A Participant shall receive a
reduced Pension during his lifetime and, upon his death, 75% of such reduced
Pension shall be paid to the Participant’s Spouse, if surviving, for the
remainder of the Spouse’s lifetime (the so-called “qualified optional survivor
annuity”).

 

  (iii) 50% Qualified Joint and Survivor Pension. A Participant shall receive a
reduced Pension during his lifetime and, upon his death, 50% of such reduced
Pension shall be paid to the Participant’s Spouse, if surviving, for the
remainder of the Spouse’s lifetime.

 

2



--------------------------------------------------------------------------------

4. Effective May 1, 2008, Section 7.3(a)(i) of the Plan is amended to read as
follows:

 

  (i) Contingent Annuitant Option. A married Participant may elect to receive a
reduced Pension payable during his lifetime, with the provision that if his
contingent annuitant survives him, payment of the Pension in an amount equal to
100%, 75% or 50% of the Participant’s reduced Pension (as elected by the
Participant) shall continue to the contingent annuitant after his death, with
the last payment to be made as of the first day of the month in which the death
of the contingent annuitant occurs. A Participant who is unmarried as of the end
of the election period referenced in Section 7.4 shall not be entitled to elect
the optional form of benefit described under this Section 7.3(a)(i).

5. Effective May 1, 2008, Section 7.5(c) of the Plan is amended to read as
follows:

(c) The present value of a single (lump sum) Pension under this Section 7.5
shall be determined using the applicable interest rate and the applicable
mortality table. For this purpose, the “applicable interest rate” shall be the
adjusted first, second and third segment rates that would be determined under
Section 430(h)(2)(C) of the Code for the second month before the first day of
the Plan Year in which the distribution occurs, or such other time as may be
prescribed in applicable regulations, if (i) Section 430(h)(2)(D) of the Code
were applied by substituting the average yield for the month described in
Section 430(h)(2)(C)(ii) of the Code for the average yield for the 24-month
period described in Section 430(h)(2)(D)(i) of the Code,
(ii) Section 430(h)(2)(G)(i)(II) of the Code were applied by substituting
“section 417(e)(3)(A)(ii)(II)” for “section 412(b)(5)(B)(ii)(II),” and (iii) the
applicable percentage under Section 430(h)(2)(G) of the Code were determined in
accordance with the following table:

 

In case of Plan Years beginning in:

  

The applicable percentage is:

2008

   20%

2009

   40%

2010

   60%

2011

   80%

For this purpose, the “applicable mortality table” shall be a mortality table,
modified as appropriate by the Secretary of the Treasury, based on the mortality
table specified for the Plan Year under Section 430(h)(3)(A) of the Code
(without regard to Section 430(h)(3)(C) or (D) of the Code).

 

3



--------------------------------------------------------------------------------

6. Effective May 1, 2010, Section 7.5(d)(ii) of the Plan is amended to read as
follows:

 

  (ii) The term “Distributee” means a Participant or Former Participant, the
Participant’s or Former Participant’s surviving Spouse or Spouse or former
Spouse who is the Alternate Payee under a Qualified Domestic Relations Order,
and a Participant’s or former Participant’s non-Spouse Beneficiary (but solely
in the case of a direct transfer to an individual retirement plan described in
Section 408(a) or (b) of the Code or a Roth IRA described in Section 408A of the
Code established for the purpose of the distribution).

7. Effective January 1, 2008, Section 7.5(d)(iii) of the Plan is amended to read
as follows:

 

  (iii) The term “Eligible Retirement Plan” shall mean an individual retirement
account described in Section 408(a) of the Code, an individual retirement
annuity described in Section 408(b) of the Code, a Roth IRA described in
Section 408A of the Code (for distributions made after December 31, 2007), an
annuity plan described in Section 403(a) of the Code, an annuity contract
described in Section 403(b) of the Code, an eligible plan under Section 457(b)
of the Code that is maintained by a state, political subdivision of a state, or
any agency or instrumentality of a state that agrees to separately account for
amounts transferred into such plan from this Plan, or a qualified trust
described in Section 401(a) of the Code that accepts a Distributee’s Eligible
Rollover Distribution.

IN WITNESS WHEREOF, this Second Amendment to the Re-Established Retirement Plan
for Salaried Employees of Kewaunee Scientific Corporation is hereby properly
executed on the      day of             , 2010.

 

KEWAUNEE SCIENTIFIC CORPORATION By:      

Senior Vice President, Finance

On behalf of the Board of Directors

 

4